Title: Appropriation for Library of Congress, 3 January 1806
From: Gallatin, Albert
To: 


                        
                            
                                3 January 1806
                            
                        
                        
                     
                        
                           Library appropriation
                           5,000
                           
                        
                        
                           Pd. Gilmer as for freight
                           296
                           .95
                        
                        
                           Balance now in Treasury
                           4,703
                           .05
                        
                     
                  
                        This balance is subject to the payment—first of the purchase money of the first importation which has never
                            yet been presented to the Treasury for settlement—secondly of such further importations as may be made under the law of
                            last Session. This last amount cannot be known until the first shall have been ascertained—
                        
                            Albert Gallatin
                            
                        
                    